Citation Nr: 1600964	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-09 348	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to Department of Veterans Affairs educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from October 1996 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2015, the American Legion withdrew its representation of the appellant.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his February 2014 substantive appeal, the appellant requested a Board hearing via videoconference.  The record indicates that the requested hearing has not been conducted.  

Because the Board may not proceed with an adjudication of the appellant's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a videoconference Board hearing and provide the appellant with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference Board hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

